Citation Nr: 0309156	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  99-05 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant served on active duty from July 1985 until July 
1989 and January 31, 1991 to March 12, 1991.  He also had 
service in the National Guard.
 
This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a decision by the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

In November 1999, the Board remanded the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for manic bipolar disorder.  In June 
2001, the Board reopened the claim for service connection for 
a psychiatric disorder and remanded the case.  The case has 
been returned to the Board for review.  

During the remand period a VA physician noted in a September 
2001 examination report that the veteran has a seizure 
disorder that had it's onset during service.  The issue of 
service connection for a seizure disorder is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

Schizophrenia, undifferentiated type, is of service origin.  


CONCLUSION OF LAW

Schizophrenia, undifferentiated type, was incurred in active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), and correspondence from the RO provided to both 
the appellant and his representative, specifically satisfies 
the requirement at § 5103 of the new statute.  They clearly 
notify the appellant and his representative of the evidence 
necessary to substantiate his claim including the 
requirements of the VCAA, to include what evidence the VA 
would obtain.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claim have been collected for review.  

The Board in June 2001 requested additional development 
including VA examination and opinion.  The veteran also 
presented testimony before the undersigned Veterans Law Judge 
in August 1999.  Accordingly, the Board finds that the 
requirements under the VCAA have been met.  



Factual Background

The September 1984 enlistment examination clinically 
evaluated the veteran's psychiatric condition as normal.  Of 
record is an August 1986 Department of Psychiatry Closing 
Summary, Termination of Treatment note.  At that time it was 
reported that he had been seen at mental health clinic in 
February 1986 for working slow as well as urinating and 
defecating on himself.  The purpose was to determine whether 
he should be retained in service.  This February 1986 report 
is not off record.  The record does not contain a separation 
examination report.  

There are no references to psychiatric problems noted in the 
medical records from the veteran's second period of service.  
The March 1991 report of the examination conducted prior to 
separation indicates that the veteran was clinically normal 
on the psychiatric portion of the examination.  

VA hospital records show that the veteran was hospitalized 
from December 1991 until January 1992.  His parents admitted 
him.  They reported instances of bizarre behavior that became 
worse over two weeks.  He was originally thought to be 
schizophrenic; however, due to adverse reaction to 
neuroleptic medication it was determined that he had a 
bipolar disorder.  

Subsequently, he has received continuous VA and private 
psychiatric care for variously diagnosed disorders.  The 
diagnoses included bipolar disorder, manic with psychotic 
features; rule out organic mental disorder vs. bipolar 
disorder with psychosis; schizoaffective disorder, 
personality disorder, paranoid schizophrenia; psychotic 
disorder NOS; and schizophrenia, undifferentiated type.  

A VA examination was conducted in October 1998.  At that time 
the veteran indicated that he had no problems during his 
military service.  Following service he worked as a security 
guard for a year and one half.  He was laid off because he 
was showing mental problems.  He then worked with another 
security company until he was hospitalized for a breakdown in 
July 1992.  The diagnosis was schizophrenia, undifferentiated 
type. 

During an August 1999 hearing before the undersigned Veterans 
Law Judge sitting at the RO, the veteran reported his 
inservice, employment and medical history.  

A VA examination was conducted in September 2001.  At that 
time the veteran indicated that during his first period of 
service he was having problems with depression.  His mother 
who was present during the examination stated that the 
veteran began having schizophrenic symptoms as soon as he 
returned form the service.  His personality had change 
considerably.  She indicated that when he went into the 
service he was clean and neat and when he returned he was 
dirty and did not take care of himself.  He would not talk to 
anyone and was withdrawn.  The examiner indicated that these 
symptoms would likely be secondary to the schizophrenia.  His 
mother indicated that he saw a psychiatrist during his second 
year of service and the veteran was offered a medical 
discharge, which he did not take.  

The examiner reviewed the veteran's medical history and the 
evidence in the claims folder.  The examiner noted the 
inservice history of incontinence but did not think it was 
symptomatic of schizophrenia.  It was suggested that this 
could have been a seizure.  The psychiatrist stated that the 
veteran was not suffering currently from a bipolar disorder.  
However, it was also noted that the bipolar disorder could be 
in remission due to the veteran's medication regime.  The 
diagnosis was schizophrenia, undifferentiated type.  The 
examiner rendered an opinion that the schizophrenia was 
evident in service or shortly thereafter.   

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

Further, regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A psychosis will be presumed to have been incurred in service 
if it had become manifest to a degree of ten percent or more 
within one year of the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If a condition noted during service is not shown to be 
chronic, continuity of symptoms sufficient to establish the 
chronic character of the condition after service must be 
present for an appropriate grant of service connection.  
38 C.F.R. § 3.303.

To summarize, lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

In this regard the service medical records show that the 
veteran was evaluated at the mental health clinic for working 
slow and urinating and defecating on himself.  The symptoms 
were severe enough that the evaluation was conducted to 
determine if he should be retained in the military.  The VA 
examiner indicated that the incontinence could have been a 
symptom of the schizophrenia but he believed it was a symptom 
of the seizure disorder.   His mother has indicated that she 
was aware of behavioral changes in the veteran immediately 
upon his return home, such as not keeping clean and social 
withdrawal.  Additionally, the VA examiner in September 2001 
opined that the personality changes were likely secondary to 
the schizophrenia.  The veteran was hospitalized for the 
psychiatric disorder in December 1991 approximately 21/2 
years after his first period of service.  However, the VA 
examiner VA examiner opined that the veteran's schizophrenia 
was evident in service or shortly thereafter.  

After reviewing the record, the Board finds that the evidence 
is equipoise as to whether the schizophrenia is of service 
origin.  As such, the benefit of the doubt is in favor of the 
veteran.  38 C.F.R. § 3.102.  Accordingly, service connection 
for schizophrenia, undifferentiated type is warranted.  


ORDER

Service connection for schizophrenia, undifferentiated type, 
is granted.  


		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

